DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Arguments
Examiner notes the 112(b) rejections of claims 1 and 14 and the objections to claim 1 are withdrawn in view of the amendments.
New 35 U.S.C. 112(d) and 35 U.S.C. 101 rejections upon further consideration.
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. Examiner notes that while Schneider remains relied upon as a primary reference, new teachings are applied for “provide, for presentation on a display, the reference image modified…” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1 and 14 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1 and 14 recite the limitations “receive the stream of live ultrasound images from the ultrasound imaging probe”, “extract from the stream of live ultrasound images, a reference image”, “extract from the stream of live ultrasound images, a current image”, “compare the current image data to the referent image data to thereby match the portion of the anatomical feature in the current image with the anatomical feature in the reference image”, “thereby determine a spatial relationship between the current position of the interventional device and the anatomical feature in the reference image”, “provide the reference image modified to indicate the current position of the interventional device”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of receiving images, extracting images, comparing images, determining a spatial relationship, and providing a modified image which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably receive a stream of live ultrasound images through observation, extract (i.e. select through observation) a reference image and a current image, compare (through observation/evaluation) the two images to match the anatomical features), and provide a reference image modified to indicate the current position (i.e. marking with pen and paper a current position) . Examiner notes that with the exception of generic computer-implemented steps (e.g. processor recited in claims 1 and 14) there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
For presentation on display
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, the limitation “for presentation on a display” is merely an equivalent of “apply it” to a generic computer. They do no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1 and 14 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claim(s) recite(s) the following additional element(s): 
For presentation on a display
The additional element(s) listed above do not amount to significantly more than the judicial exception. In this instance, for presentation on display is merely an equivalent of “apply it” to a generic computer. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-13 and 15 further limit the abstract idea of independent claims 1 and 14. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Performing an edge detection method on the current image data to determine an outline of the interventional device (claim 5)
Receive from the interventional device a trigger signal (claim 9)
Provide a marker in the reference image (claim 9)
Receive…..position data corresponding to a current position (claim 11)
Indicate, in the reference image, the current position of the interventional device (claim 11)
Update the reference image (claim 15)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably perform an edge detection method to determine an outline of the interventional device (through observation/evaluation), receive a trigger signal (through observation), provide a marker in the reference image (e.g. with pen and paper), receive position data (through observation), update the reference image (i.e. select a new reference image). Examiner notes that with the exception of generic computer-implemented steps (e.g. the processor/at least one processor), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-13 and 15, present additional elements which only further narrow the judicial exceptions (e.g. extend the field of view of claims 3-4, claims 6-8, 12, and 13 which further narrow the ultrasound imaging probe, interventional device and positioning system, claim 10 which further narrows the judicial exceptions of claim 9) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 is directed towards narrowing the scope of the positioning system of claim 11. Examiner notes that the positioning system of claim 11 is not positively recited as a part of the claimed invention, but rather recited as being used with the claimed invention in order for the processor to receive position data. Because the position system is not a part of the claimed invention, claim 12 is directed to further defining an unclaimed element and therefore fails to further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (WO 2015075612), hereinafter Schneider, in view of Deladi et al. (US 20130245433 A1), hereinafter Deladi.
Regarding claims 1 and 14, 
Schneider teaches an ultrasound visualization system (at least fig. 4 (400) and corresponding disclosure in at least pg. 19 lines 10-19) for tracking a position of a moving object based on a stream of live ultrasound images (at least fig. 1 (103) and corresponding disclosure in at least pg. 7 lines 5-19 which disclose acquiring images of the patient in real time) of an ultrasound imaging probe (at least fig. 4 (440) and corresponding disclosure in at least pg. 19 lines 10-19), the ultrasound visualization system (400) comprising at least one processor (at least fig. 4 (410) and corresponding disclosure in at least pg. 19 lines 10-19 and pg. 6 which discloses the process of fig. 1 is performed using one or more computers) configured to: 
receive the stream of live ultrasound images (at least fig. 1 (103) and corresponding disclosure in at least pg. 7 lines 5-19 which disclose acquiring images of the patient in real time)
extract from the stream of live ultrasound images a reference image comprising reference image data, the reference image including an anatomical feature (pg. 2 lines 5-18 which disclose the ultrasound image data of an anatomical object (i.e. an anatomical feature) includes a current frame and one or more previous frames and comparing a reference frame selected (i.e. extracted) from the one or more previous frames);
extract from the stream of live ultrasound images a current image comprising current image data, the current image being later in time to the reference image and including at least a portion of the anatomical feature and including a portion of the moving object (pg. 2 lines 5-18 which discloses the ultrasound image data of an anatomical object. Examiner notes any objects moving within the image including the anatomical feature in a dynamic scan pg. 8 lines 1-5) at a current position (pg. 2 lines 5-18 which disclose the ultrasound data may include a current frame which may be a most-recently acquired frame (i.e. later in time to the reference frame which is a previously acquired image) and compare the current frame and the reference frame. Examiner notes the current frame is extracted in order to perform the comparison)
compare the current image data to the reference image data (pg. 2 lines 4-18 which discloses comparing the current frame and the reference frame to determine the displacement) match the at least a portion of the anatomical feature in the current image with the anatomical feature in the reference image to determine a spatial relationship between the current position of the moving object and the anatomical feature in the reference image (at least fig. 1 (111) and corresponding disclosure in at least pg. 10 lines 3- 22 which discloses displacement (i.e. spatial relationship) determination is determined by a spatial registration (i.e. matching) and pg. 2 lines 4-18 which discloses comparing the current frame and the reference frame to determine the displacement)

While Schneider teaches the system may be used for interventions such as needle biopsy or catheter based procedures (pg. 22 line 19 – pg. 23 line 4), Shneider fails to explicitly teach that the moving object is specifically an interventional device. Schneider further fails to explicitly teach wherien the at least one processor is configured to “provide, for presentation on a display, the reference image modified to indicate the current position of the interventional device in the reference image based on the determined spatial relationship.
Deladi, in a similar field of endeavor involving ultrasonic imaging, teaches an ultrasound visualization system (at least fig. 1 (1) and corresponding disclosure in at least [0040]) for tracking a position of an interventional device (at least fig. 1 (20) and corresponding disclosure in at least [0041] and [0051] which discloses the location of the catheter tip 2 can be determined in real-time) based on a stream of live ultrasound images ([0024] which discloses the location determination apparatus uses ultrasound images generated in real time) received from an ultrasound imaging probe (at least fig. 1 (5) and corresponding disclosure in at least [0040]), the ultrasound visualization system (1) comprising at least one processor (at least fig. 1 (40) and corresponding disclosure in at least [0040]) configured to:
Extract from the stream of live ultrasound images a current image comprising current image data, the current image ([0024] which discloses the previously acquired image can be registered with the real-time ultrasound image. Examiner notes such a registration would require extracting the real-time/current ultrasound image comprising current image data) including a portion of an anatomical feature ([0024] which discloses the ultrasound image of the second object (i.e. the heart) is a currently acquired ultrasound image) and including at least a portion of the interventional device at a current position ([0024] which discloses the determined location of the first object (i.e. the catheter) with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units. Examiner thus notes the ultrasound image would include at least a portion of the interventional device 20 such as at least the tip 2)
Comparing the current image data to a reference image data to thereby match a portion of an anatomical feature in a current image with an anatomical feature in a reference image ([0024] which discloses the previously acquired (i.e. reference) image of, for example, the heart can be registered with the real-time ultrasound image. Examiner notes that registering the images would match any portion of the heart in the current image with the heart in the reference image) and thereby determine a spatial relationship between the current position of the interventional device and the anatomical feature in the reference image ([0024] which discloses the registration allows the location determination apparatus to determine the location of the first object (i.e. the interventional device (20)) within the second object (i.e. the anatomical feature in the reference image) in real time (thus a current position))
Provide, for presentation on a display, the reference image modificed to indicate the current position of the interventional device in the reference image based on the determined spatial relationship ([0024] which discloses the location of the catheter tip or needle tip can be shown in real-time on a previously acquire image of the heart (for example)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider to include tracking an interventional device as taught by Deladi in order to ensure accurately assist in guiding an interventional instrument during catheter based procedures or needle biopsies. 
Examiner notes the system of claim 1 would comprise the non-transitory computer readable medium comprising instructions to perform the automated process of claim 14 with steps corresponding to the functions cited for the system.


Regarding claim 6, 
Schneider further teaches further comprising the ultrasound imaging probe (440) 
and Deladi, as applied with respect to claim 1, further teaches further comprising the interventional device (Deladi 20)

Regarding claim 7, 
Schneider further teaches that the ultrasound imaging probe is an intra cardiac echography, ICE, imaging probe or a trans esophageal, TEE, imaging probe (“It is further envisioned that embodiments of the present system may be used for cardiac interventions such as: catheter based procedures, transcatheter aortic valve replacement (TAVR), VSD repair, ASD repair, atrial appendage closure, MitralClip procedures, and atrial ablations. It is further envisioned that embodiments of the present system may be used for Transthoracic (TTE) or transesophageal (TEE) imaging.” (pg. 23, lines 1-2)).

Regarding claim 8,
Schneider, as modified, teaches the elements of claim 6 as previously stated. 
Deladi further teaches wherein the interventional device (20) is an ablation catheter ([0018] which discloses the first object can be a catheter comprising an ablation elements like an ablation electrode for ablating the second object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include an ablation catheter as taught by Deladi in order to provide treatment to the anatomic feature ([0021]). 

Regarding claim 11,
Schneider, as modified, teaches the elements of claim 1 as previously stated. 
	Deladi further teaches wherein the at least one processor (40) is further configured to: 
Receive, from a positioning system (at least fig. 2 (7-10) and at least fig. 1 (5). Examiner notes the transducers 7-10 of fig. 2 and the transducers of the ultrasound probe (5) are considered the positioning system in its broadest reasonable interpretation) comprising at least one position sensor (at least fig. 2 (7-10) and corresponding disclosure in at least [0042]) disposed on the interventional device (20) (see at least fig. 2), at least one position sensor disposed on the ultrasound imaging probe ([0046] which discloses the ultrasound transducer comprises several ultrasound transducers (i.e. position sensors)), position data corresponding to a current position of the position sensor disposed on the interventional device respective to the ultrasonic imaging probe ([0048] which discloses the location determination unit 6 is adapted to determine the location of the catheter tip within the hear based on at least one of the time of flight and the transmission direction of the transmitted ultrasound signals both of which are interpreted as position data corresponding to a current position of the position sensor disposed on the interventional device respective to the ultrasonic imaging probe); and to 
Indicate, in the reference image, the current position of the interventional device, based on the current position of the position sensor disposed on the interventional device respective the ultrasonic imaging probe ([0024] which discloses the location determination unit is adapted to determine the location of the first object within the second object with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units and the ultrasound information and further discloses such determination allows the location of the catheter or needle tip to be shown in real-time on a previously acquire image of the heart).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified to include the positioning system of Deladi in order to determine the relative position of the interventional instrument accordingly for modifying the reference image. 

Regarding claim 12,
Deladi, as applied with respect to claim 11 above further teaches wherein the positioning system is an ultrasound-based positioning system ([0024] which discloses the location determination unit is adapted to determine the location of the first object within the second object with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units) 

Regarding claim 13,
Deladi, as applied with respect to claim 11 further teaches further comprising the positioning system (fig. 2 (7-10) and the transducers of the ultrasound probe)

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Deladi as applied to claim 1 above, and further in view of Hossack et al. (US 20020120195 A1), hereinafter Hossack.
Regarding claim 2, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. 
 Schneider further teaches matching the portion of the anatomical feature in the current image with the anatomical feature in the reference image to establish a spatial relationship between a non-overlapping portion of the second field of view and the first field of view (Examiner notes the registration as discussed above would establish a spatial relationship between all of the reference and current image including any non-overlapping portions).
Schneider, as modified, fails to explicitly teach that the reference image corresponds to a first field of view, and wherein the current image corresponds to a second field of view that has as an overlapping portion that overlaps with the first field of view and a non-overlapping portion that does not overlap with the first field of view; and wherein the at least one processor is further configured to extend the field of view of the reference image by: adapting the reference image to include at least a portion of the non- overlapping portion of the second field of view based on the established spatial relationship.
Hossack, in a similar field of endeavor involving ultrasound imaging, teaches wherein a first image (at least fig. 3 (20) and corresponding disclosure in at least [0028]) corresponds to a first field of view (se at least fig. 3), and a second image (at least fig. 3 (20’) and corresponding disclosure in at least [0028]) corresponds to a second field of view (see at least fig. 3) that has an overlapping portion (at least fig. 3 (20”) and corresponding disclosure in at least [0028]) and a non-overlapping portion (see annotated fig. 3 below) that does not overlap with the first field of view (see at least fig. 3).
And wherein at least one processor ([0092] which discloses the registration and composition processing can be performed on-line (on the ultrasound system processor)) is configured to extend the first field of view of the first image by:
Registering the first image and the second image to establish a spatial relationship between the non-overlapping portion of the second field of view and the first field of view ([0028] which discloses registration information is used to align the first and second image. Examiner notes such a registration would establish a spatial relationship between any parts of the image including the non-overlapping portion of the second field of view. Such a spatial relationship can be seen in fig. 3), 
Adapting the first image to include at least a portion of the non-overlapping portion (see at least fig. 3. Examiner notes that fig. 3 depicts a composite image having an extended field of view as disclosed in [0012] and [0028]. Examiner thus notes the composite image of fig. 3 is an adaptation of the first image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include the first field of view and the second field of view and extending the first field of view as taught by Hossack in order to update the reference image with any newly acquired image data as a result of movement with respect to the ultrasound transducer. 

    PNG
    media_image1.png
    413
    635
    media_image1.png
    Greyscale

Annotated fig. 3

Regarding claim 3, 
Hossack, as applied with respect to claim 2 above, further teaches wherein adapting the first image further comprises using the second image data from at least a portion of the overlapping portion of the second field of view to update a corresponding portion of the second image (See at least fig. 3 which includes the overlapping portion including a portion thereof)

Regarding claim 4,
Schneider, as modified, teaches the elements of claim 3 as previously stated. 
Hossack further teaches wherein updating the corresponding portion of the first image further comprises averaging the second image data and the first image data at corresponding positions within the overlapping portion of the second field of view ([00089] which discloses during image composition, pixel values are preferably averaged based on the pixel levels in the overlapping regions of the two registered frames)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include averaging the second image data and the first image data as taught by Schneider in order to generated the extended field of view image accordingly. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Deladi as applied to claim 1 above, and further in view of Hansen et al. (US 20160354057), hereinafter Hansen.
Regarding claim 5, 
Schneider, as modified, teaches the system set forth above but fail to teach that extracting the current image from the stream of live ultrasound images further comprises determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device.
Hansen, in a similar field of endeavor involving ultrasound imaging, teaches determining the current position of an interventional device (at least fig. 3 (306) and corresponding disclosure in at least [0030]) by performing an edge detection method on the current image data to determine an outline of the interventional device ([0037]- [0038] which discloses the processor 116 may, for instance, implement an edge-detection algorithm within the specified volume, such as the volume corresponding to the aortic root, in order to identify the catheter 306 and After identifying an edge of the catheter 306, the processor 116 may then calculate a line based on the results of the edge detection and compare the position and orientation of the calculated line (representing the position of the catheter 306) with the position and orientation of the guideline 304 (representing the intended insertion path).
It would be obvious to one skilled in the art before the effective filing date to modify modified Schneider et al. by determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device, as taught by Hansen in order to better visualize the interventional device (Hansen [0038]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Deladi as applied to claim 1 above, and further in view of Cohen et al. (US 20120232547 A1), hereinafter Cohen.
Regarding claim 9, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. Deladi further teaches wherein the processor (40) is further configured to: 
Provide a marker (at least fig. 6 (65) and corresponding disclosure in at least [0064]) in the reference image (at least fig. 6 (66) and corresponding disclosure in at least [0064]) ([0064] which discloses in order to visualize the location of the catheter tip with respect to the ultrasound image (i.e. the previously acquired image [0063] or [0024]) corresponding to the position of the interventional device in real-time ([0064] which discloses the location of the catheter is shown overlaid on an actual ultrasound image 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include a marker as taught by Deladi in order to enhance the users visualization of the needle with respect to the reference image. 
Schneider, as modified, fails to teach that the at least one processor is further configured to: 
receive from the interventional device a trigger signal indicative of an activation of the interventional device; 
Cohen, in a similar field of endeavor involving procedures with interventional instruments teaches receiving from an interventional device (at least fig. 8 (122) and corresponding disclosure in at least [0149]) a trigger signal indicative of an activation of the interventional device ([0049] which discloses when an ablation catheter is hot or energized, electricity travels through the catheter handle activate an alert. Examiner notes the alert is considered a trigger signal)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified to include a trigger signal indicative of an activation of the interventional device as taught by Cohen in order to alert the operator when the interventional device is delivering ablation energy (Cohen [0049]).

Regarding claim 10, 
Deladi, as applied with respect to claim 1 further teaches wherein the interventional device (20) is an ablation catheter ([0018] which discloses the first object can be a catheter comprising an ablation elements like an ablation electrode for ablating the second object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include an ablation catheter as taught by Deladi in order to provide treatment to the anatomic feature ([0021]). 
Cohen, as applied with respect to claim 9, further teaches wherein the interventional device is an ablation catheter ([0149]) and wherein the trigger signal is indicative of delivery of ablation energy by the ablation catheter ([0049]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Deladi as applied to claim 11 above, and further in view of Friedman (US 20030045796 A1).
Regarding claim 15,
Schneider, as modified, teaches the elements of claim 11 as previously stated. Schneider fails to explicitly teach wherein the at least one processor is further configured to update the reference image by extracting form the stream of live ultrasound images a second reference image that shows the anatomical feature at a later time.
Friedman, in a similar field of endeavor involving ultrasound imaging, teaches updating a reference image by extracting a second reference image that shows an anatomical feature at a later time ([0010] which discloses a reference cine image may be continuously updated and [0021] which discloses a reference image is automatically captured and after a predetermined amount of time passes the reference image is re-captured thus extracting a second reference image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include extracting a second reference image as taught by Friedman in order to ensure the reference image lags behind the live image by a pre-determined amount (Friedman [0010]). Such a modification ensures the reference image does not differ from the live image by a significant amount. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793